UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 21-2076


JAMES ADEYEMI,

                    Plaintiff - Appellant,

             v.

STATE OF MARYLAND; DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONAL SERVICES,

                    Defendants - Appellees,

             and

MARYLAND GOVERNOR LARRY HOGAN; ADMINISTRATION OF LARRY
HOGAN,

                           Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:19-cv-03207-ELH)


Submitted: December 21, 2021                              Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
James Adeyemi, Appellant Pro Se. Matthew Wayne Mellady, DEPARTMENT OF
PUBLIC SAFETY & CORRECTIONAL SERVICES, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      James Adeyemi appeals the district court’s orders dismissing for lack of jurisdiction

his civil action and denying reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s orders. Adeyemi v. Maryland,

No. 1:19-cv-03207-ELH (D. Md. May 5, 2021; filed Sept. 21, 2021 & entered Sept. 22,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3